IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MILES T. McCHRISTON II,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5577

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 1, 2015.

An appeal from the Circuit Court for Duval County.
J. Bradford Stetson, Judge.

Christopher J. Anderson, Neptune Beach, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and ROWE, JJ., CONCUR.